ITEMID: 001-114463
LANGUAGEISOCODE: ENG
RESPONDENT: HUN
BRANCH: COMMITTEE
DATE: 2012
DOCNAME: CASE OF BODNÁR v. HUNGARY
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial (Article 6 - Civil proceedings;Article 6-1 - Reasonable time)
JUDGES: András Sajó;Paulo Pinto De Albuquerque
TEXT: 4. The applicant was born in 1968 and lives in Debrecen.
5. On 10 April 1992 the applicant brought a civil action against the predecessor of the Hungarian National Fiduciary Private Limited Company (“ÁPV Rt”) before the Budapest Regional Court.
6. The case was transferred to the Pest Central District Court. It appointed an expert, who filed an opinion in January 1995. On 4 November 1996 the court gave judgment, which was quashed by the Budapest Regional Court on 12 December 1997.
7. In the resumed proceedings the District Court delivered its judgment on 27 April 1998. This decision was quashed on appeal on 19 January 2000.
8. The District Court’s judgment of 14 July 2004 was again quashed by the Regional Court on 28 October 2005.
9. Finally the Budapest Regional Court, acting as a second-instance court, gave judgment on 25 April 2007.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
